Citation Nr: 1756701	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO. 10-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.

2. Entitlement to service connection for a disorder manifested by short term memory loss, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4. Entitlement to service connection for migraine headaches, to include as due to herbicide exposure.

5. Entitlement to service connection for right shoulder impingement, claimed as bilateral arm pain.



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1966 to July 1969, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Prior to the issuance of the RO's November 2009 rating decision, the matter had previously come before the Board. In a February 2009 decision, the Board granted service connection for PTSD and denied service connection for a respiratory disorder, short term memory loss, hypertension, migraine headaches, and bilateral arm pain. The Veteran did not appeal the February 2009 Board decision, and did not file a motion for reconsideration. However, when the RO issued its November 2009 rating decision implementing the grant of service connection for PTSD, for reasons unknown, the RO also reopened the Veteran's denied claims sua sponte and proceeded to deny them on the merits. The Veteran timely appealed.

When the matter returned to the Board, in a December 2015 decision, the Board remanded for further development, to include sending the required VCAA notice governing re-opening claims, and obtaining the Veteran's most recent treatment records. Said development was completed by the RO, and in an August 2016 Supplemental Statement of the Case (SSOC), the RO continued and confirmed the previous denial of service connection for a respiratory disorder, short term memory loss, hypertension, migraine headaches, and bilateral arm pain.

When the matter returned to the Board again, in a June 2017 decision, the Board found that new and material evidence had been received and re-opened the claims for a respiratory disorder, short term memory loss, hypertension, migraine headaches, and right arm pain. The Board then remanded for further development, to include obtaining VA examinations for the claimed conditions. The record indicates the VA examinations were scheduled, but cancelled when the Veteran failed to appear. In an August 2017 SSOC, the RO noted that the Veteran failed to report for the VA examinations, the evidence of which might have been material to the claims, and confirmed the previous denial of service connection for a respiratory disorder, short term memory loss, hypertension, migraine headaches, and bilateral arm pain. The matter has now been returned to the Board for review.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of a respiratory disorder, specifically chronic pulmonary lung disease (COPD), but this diagnosis has not been shown to be linked to service, including to in-service herbicide exposure.

2. The Veteran does not have a current diagnosis of a disorder manifested by short term memory loss.

3. The Veteran has a current diagnosis of hypertension, but this diagnosis has not been shown to be linked to service, including to in-service herbicide exposure.

4. The Veteran has a current diagnosis of migraine headaches, but this diagnosis has not been shown to be linked to service, including to in-service herbicide exposure.

5. The Veteran has a current diagnosis of right shoulder impingement, but this diagnosis has not been shown to be linked to service.

CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a respiratory disorder have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2017).

2. The criteria for establishing service connection for a disorder manifested by short term memory loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for establishing service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2017).

4. The criteria for establishing service connection for migraine headaches have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(e) (2017).

5. The criteria for establishing service connection for right shoulder impingement have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in March 2005 and February 2016, that informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notice provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, as well as post-service treatment from VA treatment providers. VA examinations were scheduled for the Veteran, but the Veteran failed to report for the examinations, and the examinations were cancelled. 

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issues decided herein. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

 II. Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, to include Agent Orange, unless there is affirmative evidence of non-exposure. 38 U.S.C. § 1116; 38 C.F.R. § 3.307. With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed. COPD, hypertension, and migraine headaches, however, are not diseases presumptively associated with herbicide exposure. 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002). See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Veteran seeks service connection for a respiratory disorder, a disability manifested by short term memory loss, hypertension, migraine headaches, and right shoulder impingement, claimed as bilateral arm pain. Each of his claims is discussed individually below.

Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder, including as due to herbicide exposure. 

The medical evidence establishes that the Veteran has a current diagnosis of chronic pulmonary lung disease (COPD). Medical records from the Washington VAMC are associated with the Veteran's claim file and have been reviewed by the Board. A May 2015 record reflects the Veteran sought treatment with complaints of cold-like symptoms and a nonproductive cough. The examiner noted a history of COPD, and upon examination, found the Veteran was suffering with COPD exacerbation. The examiner strongly advised ongoing tobacco cessation. A May 2016 record reflects the Veteran underwent a pulmonary outpatient consult after presenting with symptoms of excessive cough. It was noted that the Veteran smokes a half-pack daily for at least 50 years. Upon examination and review of diagnostic testing, the examiner diagnosed the Veteran with COPD and recommended that he quit smoking and continue with his medication and use of an inhaler, if necessary. A September 2016 record reflects the Veteran has COPD with a long history of tobacco use. A July 2017 medical record reflects a list of the Veteran's current diagnoses for which he receives care, including COPD. 

While the evidence is clear the Veteran has been diagnosed with COPD, a review of the service treatment records in the case file does not reflect a link, or nexus, between the Veteran's current COPD and his military service, to include his conceded exposure to herbicide agents.

The Board notes, first, that with regard to the possibility of service connection based on herbicide exposure, although the Veteran is shown to have served in the Republic of Vietnam, and is therefore presumed to have been exposed to herbicide agents such as Agent Orange, COPD is not a condition for which presumptive service connection may be granted. See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a) (6), 3.309(e). In addition, there is no competent evidence of record which associates the Veteran's COPD with herbicide exposure. Accordingly service connection is not warranted on this basis. However, the United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability with proof of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning to an analysis of entitlement to service connection on a direct basis, service treatment records reflect the Veteran was not diagnosed with a respiratory disorder in service, and that these records are silent as to any complaints or symptoms of a respiratory disorder. The Reports of Examination completed as part of the entrance and separation examinations reflect the Veteran had "normal" lungs and chest, and that the Veteran had no complaints or concerns about a respiratory disorder. 

A VA examination was scheduled to determine the nature and etiology of the Veteran's COPD, or any other diagnosed respiratory disorder, but the record reflects the VA examination was cancelled when the Veteran failed to report for it. 

The Board has considered the lay evidence in this case, in particular the Veteran's statement that he believes he has a respiratory disorder. The Board finds the Veteran both competent and credible. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here (the diagnosis and etiology of a respiratory disorder such as COPD), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the presence of symptoms of a respiratory disorder, it is not the type of condition that is amenable to mere lay diagnosis-specific findings are needed to properly assess and diagnose a respiratory disorder and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board finds that upon review and consideration of the Veteran's service treatment records; VA treatment records; the Veteran's lay statements; and the Veteran's failure to report for a VA examination, the medical evidence has not established a link, or nexus, between the Veteran's current COPD and his military service. Since service connection requires medical evidence of a nexus, service connection must be denied. Also, with no showing of COPD within one year of service separation, service connection on a presumptive basis is denied.

Disorder Manifested by Short Term Memory Loss

The Veteran seeks service connection for short term memory loss, including as secondary to his service-connected PTSD. However, the record does not reflect the Veteran has a current diagnosis of a disorder manifested by short term memory loss.

Service treatment records reflect the Veteran was not diagnosed with short term memory loss in service; these records are silent as to any complaints or symptoms of short term memory loss. The Reports of Examination completed as part of the entrance and separation examinations reflect the Veteran had a "normal" neurologic system, and he had no complaints or concerns about memory loss at any point during service. 

Medical records from the Washington VAMC are associated with the Veteran's claim file and have been reviewed by the Board. Although the Veteran reported experiencing memory in the context of his August 2009 and January 2016 VA PTSD examinations, there is no separate diagnosis of any disorder manifested by memory loss present in his treatment records. A March 2004 medical record reflects the Veteran was being treated for a stroke he suffered in February 2004, and that he specifically denied any cognitive difficulties. A July 2017 medical record reflects a list of the Veteran's current diagnoses for which he receives care at the Washington VAMC. Short term memory loss is not included in this list of current diagnoses.

A VA examination was scheduled to determine the nature and etiology of the Veteran's claimed disorder characterized by short-term memory loss, but the record reflects the VA examination was cancelled when the Veteran failed to report. 

The Board has considered the lay evidence in this case, in particular the Veteran's statement that he believes he has short term memory loss. The Board finds the Veteran both competent and credible. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here (memory loss), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the presence of symptoms of memory loss, it is not the type of condition that is amenable to mere lay diagnosis-specific findings are needed to properly assess and diagnose memory loss and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

In the absence of any competent and credible evidence of current short term memory loss, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Without competent evidence of short term memory loss, the Board must deny the claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board finds that upon review and consideration of the Veteran's service treatment records; VA treatment records; the Veteran's lay statements; and the Veteran's failure to report for a VA examination, the Veteran does not have a current diagnosis of a disorder manifested by short term memory loss. Since service connection, whether direct or as secondary to another disability, requires medical evidence of a current disability, service connection for a disorder manifested by short term memory loss must be denied.

Hypertension

The Veteran seeks service connection for hypertension, including as due to herbicide exposure. 

The medical evidence establishes that the Veteran has a current diagnosis of hypertension. Medical records from the Washington VAMC are associated with the Veteran's claim file and have been reviewed by the Board. A December 2004 record reflects the most of the Veteran's blood pressure readings were above average. A February 2007 record reflects the Veteran's hypertension was uncontrolled. A May 2015 record reflects the Veteran's hypertension was controlled with medication. A June 2017 record reflects the Veteran has a history of hypertension requiring daily medication. A July 2017 medical record reflects a list of the Veteran's current diagnoses for which he receives care at the Washington VAMC, including hypertension.

While the evidence is clear the Veteran has been diagnosed with hypertension, a review of the service treatment records in the case file does not reflect a link, or nexus, between the Veteran's current hypertension and his military service.

The Board notes, first, that with regard to the possibility of service connection based on herbicide exposure, although the Veteran is shown to have served in the Republic of Vietnam, and is therefore presumed to have been exposed to herbicide agents such as Agent Orange, hypertension is not a condition for which presumptive service connection may be granted. See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a) (6), 3.309(e). In addition, there is no competent evidence of record which associates the Veteran's hypertension with herbicide exposure. Accordingly service connection is not warranted on this basis. However, the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on herbicide exposure is not precluded from establishing service connection for such disability with proof of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning to an analysis of entitlement to service connection on a direct basis, service treatment records reflect the Veteran was not diagnosed with hypertension in service, and these records are silent as to any complaints or symptoms of hypertension. The Reports of Examination completed as part of the entrance and separation examinations reflect the Veteran had a "normal" vascular system; that the Veteran had no complaints or concerns about hypertension; and, that his blood pressure reading was 108/70 at entry and 98/78 at exit.

A VA examination was scheduled to determine the nature and etiology of the Veteran's hypertension, but the record reflects the VA examination was cancelled when the Veteran failed to report for the examination. 

The Board has considered the lay evidence in this case, in particular the Veteran's statement that he believes his current hypertension is related to his military service. The Board finds the Veteran both competent and credible. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here (hypertension), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the presence of symptoms of hypertension, it is not the type of condition that is amenable to mere lay diagnosis-specific findings are needed to properly assess and diagnose hypertension and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board finds that upon review and consideration of the Veteran's service treatment records; VA treatment records; the Veteran's lay statements; and the Veteran's failure to report for a VA examination, the medical evidence has not established a link, or nexus, between the Veteran's current hypertension and his military service. Since service connection requires medical evidence of a nexus, service connection must be denied. Also, with no showing of hypertension within one year of service separation, service connection on a chronic disease presumptive basis is denied.

Migraine Headaches

The Veteran seeks service connection for migraine headaches, including as due to herbicide exposure. 

The medical evidence establishes that the Veteran has a current diagnosis of headaches. Medical records from the Washington VAMC are associated with the Veteran's claim file and have been reviewed by the Board. December 2004 and April 2005 records reflect the Veteran had a history of chronic headaches. A March 2010 record reflects the Veteran complained of chronic daily headaches. A July 2017 medical record reflects a list of the Veteran's current diagnoses for which he receives care at the Washington VAMC. Included in this list is headaches.

While the evidence is clear the Veteran has been diagnosed with a headache disorder, a review of the service treatment records in the case file does not reflect a link, or nexus, between the Veteran's current headaches and his military service.

The Board notes, first, that with regard to the possibility of service connection based on herbicide exposure, although the Veteran is shown to have served in the Republic of Vietnam, and is therefore presumed to have been exposed to herbicide agents such as Agent Orange, migraine headaches are not a condition for which presumptive service connection may be granted. See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a) (6), 3.309(e). In addition, there is no competent evidence of record which associates the Veteran's migraine headaches with herbicide exposure. Accordingly service connection is not warranted on this basis. However, the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability with proof of direct causation. See Combee, supra.

Turning to an analysis of entitlement to service connection on a direct basis, service treatment records reflect the Veteran was not diagnosed with headaches in service, and that these records are silent as to any complaints or symptoms of a headache disorder. The Reports of Examination completed as part of the entrance and separation examinations reflect the Veteran had a "normal" exam and had no complaints or concerns about headaches.

A VA examination was scheduled to determine the nature and etiology of the Veteran's headache disorder, but the record reflects the VA examination was cancelled when the Veteran failed to report for it. 

The Board has considered the lay evidence in this case, in particular the Veteran's statement that he believes his current headache condition is related to his military service. The Board finds the Veteran both competent and credible. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here (migraine headaches), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the presence of symptoms of a headache, it is not the type of condition that is amenable to mere lay diagnosis-specific findings are needed to properly assess and diagnose the headache disorder and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board finds that upon review and consideration of the Veteran's service treatment records; VA treatment records; the Veteran's lay statements; and the Veteran's failure to report for a VA examination, the medical evidence has not established a link, or nexus, between the Veteran's current headaches and his military service. Since service connection requires medical evidence of a nexus, service connection must be denied. Also, with no showing of headaches within one year of service separation or continuity of symptomatology of migraine headaches from the Veteran's time in service to the present, service connection on a chronic disease presumptive basis is denied.

Right Shoulder Impingement

The Veteran seeks service connection for right shoulder impingement, claimed as bilateral arm pain. 

The medical evidence establishes that the Veteran has a current diagnosis of right shoulder impingement. Medical records from the Washington VAMC are associated with the Veteran's claim file and have been reviewed by the Board. Those records reflect that he has been seen on multiple occasions for arm and shoulder pain and was diagnosed with right shoulder impingement in February 2016. A July 2017 medical record reflects a list of the Veteran's current diagnoses for which he receives care at the Washington VAMC. Included in this list is shoulder pain.

While the evidence suggests the Veteran has been diagnosed with right shoulder impingement, a review of the service treatment records in the case file does not reflect a link, or nexus, between the Veteran's current right shoulder impingement and his military service.

Service treatment records reflect the Veteran was treated for "water" on his right elbow in May 1967, but no follow-up treatment is of record, and Reports of Examination completed as part of the entrance and separation examinations reflect the Veteran had "normal" upper extremities, and that he had no complaints or diagnoses of shoulder or arm pain. 

A VA examination was scheduled to determine the nature and etiology of the Veteran's right upper extremity disorder, but the record reflects the VA examination was cancelled when the Veteran failed to report for it. 

The Board has considered the lay evidence in this case, in particular the Veteran's statement that he believes his current right shoulder/arm condition is related to his military service. The Board finds the Veteran both competent and credible. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue here (right shoulder impingement) falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the presence of symptoms of right arm or shoulder pain, it is not the type of condition that is amenable to mere lay diagnosis-specific findings are needed to properly assess and diagnose the disorder and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board finds that upon review and consideration of the Veteran's service treatment records; VA treatment records; the Veteran's lay statements; and the Veteran's failure to report for a VA examination, the medical evidence has not established a link, or nexus, between the Veteran's current right shoulder impingement and his military service. Since service connection requires medical evidence of a nexus, service connection must be denied. 


ORDER

Service connection for a respiratory disorder is denied.

Service connection for a disorder manifested by short term memory loss is denied.

Service connection for hypertension is denied.

Service connection for migraine headaches is denied.

Service connection for right shoulder impingement, claimed as bilateral arm pain, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


